DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 6, 10 – 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (U.S. PG Pub 2017/0110060).

Regarding Claim 1, Han et al. teach a pixel unit (Figures 1 and 2.  Paragraph 24), at least comprising: 
a first region (Figures 1 and 2, Element 1.  Paragraph 24) and a second region (Figures 1 and 2, Element 2.  Paragraph 24); 
wherein at least a first light emitting unit (Figures 1 and 2, Elements LE1 and OLED1.  Paragraphs 24 and 38) is disposed in the first region (Figures 1 and 2, Element 1.  Paragraph 24); 
at least a second light emitting unit (Figures 1 and 2, Elements LE2 and OLED2.  Paragraphs 24 and 39) is disposed in the second region (Figures 1 and 2, Element 2.  Paragraph 24); and 
wherein when the pixel unit (Figures 1 and 2.  Paragraph 24) is in an operating state (Figures 1 – 3, Element Vdata.  Paragraph 24), one of the first light emitting unit (Figures 1 and 2, Elements LE1 and OLED1.  Paragraphs 24 and 38) and the second light emitting unit (Figures 1 and 2, Elements LE2 and OLED2.  Paragraphs 24 and 39) is in a light emitting state (Paragraph 24).

Regarding Claim 2, Han et al. teach the pixel unit (Figures 1 and 2.  Paragraph 24) according to claim 1 (See Above), wherein the first region (Figures 1 and 2, Element 1.  Paragraph 24) further comprises a first driving circuit (Figures 1 and 2, Elements 11 and 12.  Paragraph 24), and the first driving circuit (Figures 1 and 2, Elements 11 and 
the second region (Figures 1 and 2, Element 2.  Paragraph 24) further comprises a second driving circuit (Figures 1 and 2, Elements 21 and 22.  Paragraph 24), and the second driving circuit (Figures 1 and 2, Elements 21 and 22.  Paragraph 24) is electrically connected to (Seen in Figures 1 and 2) the second light emitting unit (Figures 1 and 2, Elements LE2 and OLED2.  Paragraphs 24 and 39); and 
wherein when the pixel unit (Figures 1 and 2.  Paragraph 24) is in the operating state (Figures 1 – 3, Element Vdata.  Paragraph 24), the first driving circuit (Figures 1 and 2, Elements 11 and 12.  Paragraph 24) is configured to drive the first light emitting unit (Figures 1 and 2, Elements LE1 and OLED1.  Paragraphs 24 and 38) to emit light, or the second driving circuit (Figures 1 and 2, Elements 21 and 22.  Paragraph 24) is configured to drive the second light emitting unit (Figures 1 and 2, Elements LE2 and OLED2.  Paragraphs 24 and 39) to emit light.

Regarding Claim 6, Han et al. teach the pixel unit (Figures 1 and 2.  Paragraph 24) according to claim 1 (See Above), wherein the pixel unit (Figures 1 and 2.  Paragraph 24) further comprises a third region (Paragraph 22.  Han et al. discloses “The data writing modules of N adjacent pixel units in an identical row are connected to an identical data line, and N is an integer greater than 1.”  The examiner notes that N equals 3 will be included in this disclosure.); 
the third region (Paragraph 22.  Han et al. discloses “The data writing modules of N adjacent pixel units in an identical row are connected to an identical data line, and N 
a structure of the third driving circuit (Element data writing unit and driving module.  Paragraph 22) is the same as a structure of the first driving circuit (Figures 1 and 2, Elements 11 and 12.  Paragraph 24) or the second driving circuit (Figures 1 and 2, Elements 21 and 22.  Paragraph 24).

Regarding Claim 10, Han et al. teach a display panel, comprising: 
a pixel unit (Figures 1 and 2.  Paragraph 24); 
wherein the pixel unit (Figures 1 and 2.  Paragraph 24) at least comprises a first region (Figures 1 and 2, Element 1.  Paragraph 24) and a second region (Figures 1 and 2, Element 2.  Paragraph 24); 
at least a first light emitting unit (Figures 1 and 2, Elements LE1 and OLED1.  Paragraphs 24 and 38) is disposed in the first region (Figures 1 and 2, Element 1.  Paragraph 24); 
at least a second light emitting unit (Figures 1 and 2, Elements LE2 and OLED2.  Paragraphs 24 and 39) is disposed in the second region (Figures 1 and 2, Element 2.  Paragraph 24); and 


Regarding Claim 11, Han et al. teach the display panel according to claim 10 (See Above), wherein the first region (Figures 1 and 2, Element 1.  Paragraph 24) further comprises a first driving circuit (Figures 1 and 2, Elements 11 and 12.  Paragraph 24), and the first driving circuit (Figures 1 and 2, Elements 11 and 12.  Paragraph 24) is electrically connected to (Seen in Figures 1 and 2) the first light emitting unit (Figures 1 and 2, Elements LE1 and OLED1.  Paragraphs 24 and 38); 
the second region (Figures 1 and 2, Element 2.  Paragraph 24) further comprises a second driving circuit (Figures 1 and 2, Elements 21 and 22.  Paragraph 24), and the second driving circuit (Figures 1 and 2, Elements 21 and 22.  Paragraph 24) is electrically connected to (Seen in Figures 1 and 2) the second light emitting unit (Figures 1 and 2, Elements LE2 and OLED2.  Paragraphs 24 and 39); and 
wherein when the pixel unit (Figures 1 and 2.  Paragraph 24) is in the operating state (Figures 1 – 3, Element Vdata.  Paragraph 24), the first driving circuit (Figures 1 and 2, Elements 11 and 12.  Paragraph 24) is configured to drive the first light emitting unit (Figures 1 and 2, Elements LE1 and OLED1.  Paragraphs 24 and 38) to emit light, or the second driving circuit (Figures 1 and 2, Elements 21 and 22.  Paragraph 24) is 

Regarding Claim 15, Han et al. teach the display panel according to claim 10 (See Above), wherein the pixel unit (Figures 1 and 2.  Paragraph 24) further comprises a third region (Paragraph 22.  Han et al. discloses “The data writing modules of N adjacent pixel units in an identical row are connected to an identical data line, and N is an integer greater than 1.”  The examiner notes that N equals 3 will be included in this disclosure.); 
the third region (Paragraph 22.  Han et al. discloses “The data writing modules of N adjacent pixel units in an identical row are connected to an identical data line, and N is an integer greater than 1.”  The examiner notes that N equals 3 will be included in this disclosure.) comprises a third driving circuit (Element data writing unit and driving module.  Paragraph 22) and a third light emitting unit (Element light-emitting element.  Paragraph 22), and the third driving circuit (Element data writing unit and driving module.  Paragraph 22) is electrically connected to the third light emitting unit (Element light-emitting element.  Paragraph 22); 
a structure of the third driving circuit (Element data writing unit and driving module.  Paragraph 22) is the same as a structure of the first driving circuit (Figures 1 and 2, Elements 11 and 12.  Paragraph 24) or the second driving circuit (Figures 1 and 2, Elements 21 and 22.  Paragraph 24).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 4 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. PG Pub 2017/0110060) in view of Qi et al. (U.S. PG Pub 2015/0206476).

Regarding Claim 3, Han et al. teach the pixel unit (Figures 1 and 2.  Paragraph 24) according to claim 2 (See Above), wherein the first driving circuit (Figures 1 and 2, Elements 11 and 12.  Paragraph 24) at least comprises a first thin film transistor (Figures 1 and 2, Element 11.  Paragraph 24), a second thin film transistor (Figures 1 and 2, Element 12.  Paragraph 24), and a first storage capacitor (Paragraph 47); 
the second driving circuit (Figures 1 and 2, Elements 21 and 22.  Paragraph 24) at least comprises a third thin film transistor (Figures 1 and 2, Element 21.  Paragraph 
wherein the first thin film transistor (Figures 1 and 2, Element 11.  Paragraph 24), the second thin film transistor (Figures 1 and 2, Element 12.  Paragraph 24), the third thin film transistor (Figures 1 and 2, Element 21.  Paragraph 24), and the fourth thin film transistor (Figures 1 and 2, Element 22.  Paragraph 24) are one of a P-type transistor or an N-type transistor (Paragraphs 38 – 39).
Han et al. is silent with regards to wherein a transistor type of the fourth thin film transistor is different from transistor types of the first thin film transistor, the second thin film transistor, and the third thin film transistor.
Qi et al. teach wherein a transistor type of the fourth thin film transistor (Figure 5, Element Tn.  Paragraph 84) is different from transistor types of the first thin film transistor (Figure 5, Element T1.  Paragraph 79), the second thin film transistor (Figure 5, Element Tp.  Paragraph 84), and the third thin film transistor (Figure 5, Element T2.  Paragraph 79).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display panel of Han et al. with the driving transistors of Qi et al.  The motivation to modify the teachings of Han et al. with the teachings of Qi et al. is to provide a display device with an improved lifetime of each light emitting device, as taught by Qi et al. (Paragraph 37).

Regarding Claim 4, Han et al. in view of Qi et al. teach the pixel unit (Figures 1 and 2.  Paragraph 24) according to claim 3 (See Above).  Han et al. wherein a gate of 
a source/drain of the second thin film transistor (Figures 1 and 2, Element 12.  Paragraph 24) is electrically connected to an input terminal (Figure 2, Element VDD.  Paragraph 38) of the pixel unit (Figures 1 and 2.  Paragraph 24), and a drain/source of the second thin film transistor (Figures 1 and 2, Element 12.  Paragraph 24) is electrically connected to a second electrode plate of the first storage capacitor (Paragraph 47) and the first light emitting unit (Figures 1 and 2, Elements LE1 and OLED1.  Paragraphs 24 and 38); 
a gate of the third thin film transistor (Figures 1 and 2, Element 21.  Paragraph 24) is electrically connected to a scanning signal line (Figures 1 - 3, Element Gate.  Paragraph 24), a source/drain of the third thin film transistor (Figures 1 and 2, Element 21.  Paragraph 24) is electrically connected to a data signal line (Figures 1 - 3, Element Data.  Paragraph 24), and a drain/source of the first thin film transistor (Figures 1 and 2, Element 11.  Paragraph 24) is electrically connected to the first electrode plate of the second storage capacitor (Paragraph 47) and the gate of the second thin film transistor (Figures 1 and 2, Element 12.  Paragraph 24); 


Regarding Claim 12, Han et al. teach the display panel according to claim 11 (See Above), wherein the first driving circuit (Figures 1 and 2, Elements 11 and 12.  Paragraph 24) at least comprises a first thin film transistor (Figures 1 and 2, Element 11.  Paragraph 24), a second thin film transistor (Figures 1 and 2, Element 12.  Paragraph 24), and a first storage capacitor (Paragraph 47); 
the second driving circuit (Figures 1 and 2, Elements 21 and 22.  Paragraph 24) at least comprises a third thin film transistor (Figures 1 and 2, Element 21.  Paragraph 24), a fourth thin film transistor (Figures 1 and 2, Element 22.  Paragraph 24), and a second storage capacitor (Paragraph 47); and 
wherein the first thin film transistor (Figures 1 and 2, Element 11.  Paragraph 24), the second thin film transistor (Figures 1 and 2, Element 12.  Paragraph 24), the third thin film transistor (Figures 1 and 2, Element 21.  Paragraph 24), and the fourth thin film transistor (Figures 1 and 2, Element 22.  Paragraph 24) are one of a P-type transistor or an N-type transistor (Paragraphs 38 – 39). 
Qi et al. teach wherein a transistor type of the fourth thin film transistor (Figure 5, Element Tn.  Paragraph 84) is different from transistor types of the first thin film transistor (Figure 5, Element T1.  Paragraph 79), the second thin film transistor (Figure 5, Element Tp.  Paragraph 84), and the third thin film transistor (Figure 5, Element T2.  Paragraph 79).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display panel of Han et al. with the driving transistors of Qi et al.  The motivation to modify the teachings of Han et al. with the teachings of Qi et al. is to provide a display device with an improved lifetime of each light emitting device, as taught by Qi et al. (Paragraph 37).

Regarding Claim 13, Han et al. in view of Qi et al. teach the display panel according to claim 12 (See Above).  Han et al. teach wherein a gate of the first thin film transistor (Figures 1 and 2, Element 11.  Paragraph 24) is electrically connected to a scanning signal line (Figures 1 - 3, Element Gate.  Paragraph 24), a source/drain of the first thin film transistor (Figures 1 and 2, Element 11.  Paragraph 24) is electrically connected to a data signal line (Figures 1 - 3, Element Data.  Paragraph 24), and a drain/source of the first thin film transistor (Figures 1 and 2, Element 11.  Paragraph 24) is electrically connected to a first electrode plate of the first storage capacitor (Paragraph 47) and a gate of the second thin film transistor (Figures 1 and 2, Element 12.  Paragraph 24); 
a source/drain of the second thin film transistor (Figures 1 and 2, Element 12.  Paragraph 24) is electrically connected to an input terminal (Figure 2, Element VDD.  
a gate of the third thin film transistor (Figures 1 and 2, Element 21.  Paragraph 24) is electrically connected to a scanning signal line (Figures 1 - 3, Element Gate.  Paragraph 24), a source/drain of the third thin film transistor (Figures 1 and 2, Element 21.  Paragraph 24) is electrically connected to a data signal line (Figures 1 - 3, Element Data.  Paragraph 24), and a drain/source of the first thin film transistor (Figures 1 and 2, Element 11.  Paragraph 24) is electrically connected to the first electrode plate of the second storage capacitor (Paragraph 47) and the gate of the second thin film transistor (Figures 1 and 2, Element 12.  Paragraph 24); 
a source/drain of the fourth thin film transistor (Figures 1 and 2, Element 22.  Paragraph 24) is electrically connected to the input terminal (Figure 2, Element VDD.  Paragraph 38) of the pixel unit (Figures 1 and 2.  Paragraph 24) and is electrically connected to the second electrode plate of the second storage capacitor (Paragraph 47), and a drain/source of the fourth thin film transistor (Figures 1 and 2, Element 22.  Paragraph 24) is connected to the second light emitting unit (Figures 1 and 2, Elements LE2 and OLED2.  Paragraphs 24 and 39).


Claims 5, 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. PG Pub 2017/0110060) in view of Kim et al. (U.S. PG Pub 2015/0009194).

Regarding Claim 5, Han et al. teach the pixel unit (Figures 1 and 2.  Paragraph 24) according to claim 1 (See Above).  Han et al. is silent with regards to wherein the color of the first light emitting unit is the same as the color of the second light emitting unit.
Kim et al. teach wherein the color of the first light emitting unit (Figure 4, Element OLED(B1).  Paragraph 57) is the same as (Paragraphs 57 – 58) the color of the second light emitting unit (Figure 4, Element OLED(B2).  Paragraph 58).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display panel of Han et al. with the colored subpixels of Kim et al.  The motivation to modify the teachings of Han et al. with the teachings of Kim et al. is to provide a display with increased image quality, as taught by Kim et al. (Paragraph 7).

Regarding Claim 7
Han et al. is silent with regards to wherein the colors of the N light emitting elements are the same.
Kim et al. teach wherein the colors of the N light emitting elements are the same (Figure 4, Elements OLED(B1) and OLED(B2).  Paragraphs 57 – 58).
The examiner notes that Han et al. disclose a plurality of N subpixels all connected to the same data line.  Kim et al. teach a plurality (disclosed as two) of sub-pixels of the same color connected to the same data line.  Therefore, Han et al. in view of Kim et al. will teach three sub-pixels of the same color connected to the same data line.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display panel of Han et al. with the colored subpixels of Kim et al.  The motivation to modify the teachings of Han et al. with the teachings of Kim et al. is to provide a display with increased image quality, as taught by Kim et al. (Paragraph 7).

Regarding Claim 14, Han et al. teach the display panel according to claim 10 (See Above).  Han et al. is silent with regards to wherein the color of the first light emitting unit is the same as the color of the second light emitting unit.
Kim et al. teach wherein the color of the first light emitting unit (Figure 4, Element OLED(B1).  Paragraph 57) is the same as (Paragraphs 57 – 58) the color of the second light emitting unit (Figure 4, Element OLED(B2).  Paragraph 58).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display panel of Han et al. with the colored subpixels of Kim et al.  The 

Regarding Claim 16, Han et al. teach the display panel according to claim 15 (See Above).  Han et al. teach wherein the N light emitting elements comprise the first light emitting unit (Figures 1 and 2, Elements LE1 and OLED1.  Paragraphs 24 and 38), the second light emitting unit (Figures 1 and 2, Elements LE2 and OLED2.  Paragraphs 24 and 39) and the third light emitting unit (Element light-emitting element.  Paragraph 22).
Han et al. is silent with regards to wherein the colors of the N light emitting elements are the same.
Kim et al. teach wherein the colors of the N light emitting elements are the same (Figure 4, Elements OLED(B1) and OLED(B2).  Paragraphs 57 – 58).
The examiner notes that Han et al. disclose a plurality of N subpixels all connected to the same data line.  Kim et al. teach a plurality (disclosed as two) of sub-pixels of the same color connected to the same data line.  Therefore, Han et al. in view of Kim et al. will teach three sub-pixels of the same color connected to the same data line.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display panel of Han et al. with the colored subpixels of Kim et al.  The motivation to modify the teachings of Han et al. with the teachings of Kim et al. is to provide a display with increased image quality, as taught by Kim et al. (Paragraph 7).



Claims 8 – 9 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. PG Pub 2017/0110060) in view of Ren et al. (U. S. PG Pub 2015/0332628).

Regarding Claim 8, Han et al. teach the pixel unit (Figures 1 and 2.  Paragraph 24) according to claim 1 (See Above).  Han et al. is silent with regards to wherein the pixel unit further comprises a fourth light emitting unit; the fourth light emitting unit is disposed in the first region or the second region; the color of the fourth light emitting unit is the same as the color of the light emitting unit in a corresponding region.
Ren et al. teach wherein the pixel unit further comprises a fourth light emitting unit (Figure 6, Element OLED L2.  Paragraph 50); 
the fourth light emitting unit (Figure 6, Element OLED L2.  Paragraph 50) is disposed in the first region (Figure 6.  Paragraph 50) or the second region; 
the color of the fourth light emitting unit (Figure 6, Element OLED L2.  Paragraph 50) is the same as (Paragraph 50) the color of the light emitting unit (Figure 6, Element OLED L1.  Paragraph 50) in a corresponding region (Figure 6.  Paragraph 50).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display panel of Han et al. with the colored subpixels of Ren et al.  The motivation to modify the teachings of Han et al. with the teachings of Ren et al. is to prolong the service life of the display panel, as taught by Ren et al. (Paragraph 6).

Regarding Claim 9, Han et al. teach the pixel unit (Figures 1 and 2.  Paragraph 24) according to claim 8 (See Above).  Han et al. is silent with regards to wherein the fourth light emitting unit is disposed in the first region; a first driving circuit is electrically connected to the fourth light emitting unit, and the first driving circuit is configured to drive the first light emitting unit and the fourth light emitting unit to emit light; or the fourth light emitting unit is disposed in the second region; the second driving circuit is electrically connected to the fourth light emitting unit, and the second driving circuit is configured to drive the second light emitting unit and the fourth light emitting unit to emit light.
Ren et al. teach wherein the fourth light emitting unit (Figure 6, Element OLED L2.  Paragraph 50) is disposed in the first region (Figure 6.  Paragraph 50); a first driving circuit (Figure 6, Elements T1, T2, and C.  Paragraph 51) is electrically connected to the fourth light emitting unit (Figure 6, Element OLED L2.  Paragraph 50), and the first driving circuit (Figure 6, Elements T1, T2, and C.  Paragraph 51) is configured to drive the first light emitting unit (Figure 6, Element OLED L1.  Paragraph 50) and the fourth light emitting unit (Figure 6, Element OLED L2.  Paragraph 50) to emit light; or the fourth light emitting unit is disposed in the second region; the second driving circuit is electrically connected to the fourth light emitting unit, and the second driving circuit is configured to drive the second light emitting unit and the fourth light emitting unit to emit light.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display panel of Han et al. with the colored subpixels of Ren et al.  The 

Regarding Claim 17, Han et al. teach the display panel according to claim 10 (See Above).  Han et al. is silent with regards to wherein the pixel unit further comprises a fourth light emitting unit; the fourth light emitting unit is disposed in the first region or the second region; the color of the fourth light emitting unit is the same as the color of the light emitting unit in a corresponding region.
Ren et al. teach wherein the pixel unit further comprises a fourth light emitting unit (Figure 6, Element OLED L2.  Paragraph 50); 
the fourth light emitting unit (Figure 6, Element OLED L2.  Paragraph 50) is disposed in the first region (Figure 6.  Paragraph 50) or the second region; 
the color of the fourth light emitting unit (Figure 6, Element OLED L2.  Paragraph 50) is the same as (Paragraph 50) the color of the light emitting unit (Figure 6, Element OLED L1.  Paragraph 50) in a corresponding region (Figure 6.  Paragraph 50).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display panel of Han et al. with the colored subpixels of Ren et al.  The motivation to modify the teachings of Han et al. with the teachings of Ren et al. is to prolong the service life of the display panel, as taught by Ren et al. (Paragraph 6).

Regarding Claim 18, Han et al. teach the display panel according to claim 17 (See Above).  Han et al. is silent with regards to wherein the fourth light emitting unit is disposed in the first region; a first driving circuit is electrically connected to the fourth 
Ren et al. teach wherein the fourth light emitting unit (Figure 6, Element OLED L2.  Paragraph 50) is disposed in the first region (Figure 6.  Paragraph 50); a first driving circuit (Figure 6, Elements T1, T2, and C.  Paragraph 51) is electrically connected to the fourth light emitting unit (Figure 6, Element OLED L2.  Paragraph 50), and the first driving circuit (Figure 6, Elements T1, T2, and C.  Paragraph 51) is configured to drive the first light emitting unit (Figure 6, Element OLED L1.  Paragraph 50) and the fourth light emitting unit (Figure 6, Element OLED L2.  Paragraph 50) to emit light; or the fourth light emitting unit is disposed in the second region; the second driving circuit is electrically connected to the fourth light emitting unit, and the second driving circuit is configured to drive the second light emitting unit and the fourth light emitting unit to emit light.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display panel of Han et al. with the colored subpixels of Ren et al.  The motivation to modify the teachings of Han et al. with the teachings of Ren et al. is to prolong the service life of the display panel, as taught by Ren et al. (Paragraph 6).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith (U.S. PG Pub 2007/0216610) discloses a sub-pixel that contains multiple LED’s of the same color, similar to the instant invention.
Iwamoto et al. (U.S. PG Pub 2013/0057598) disclose a plurality of sub-pixels of the same color that are connected to the same data, similar to the instant invention.
Xu et al. (U.S. PG Pub 2019/0180680) disclose a plurality of adjacent sub-pixels that are driven by switches of opposite types, similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625